OPINION

Per Curiam:

The appellant asks this court to set aside his conviction for possession of marijuana on the ground that the evidence received to prove the offense was the product of an illegal search and seizure. His friend had just been arrested for parole violation and had requested the arresting officers to secure his house trailer. In the process of doing so, the officers confronted the appellant inside the trailer. The appellant was holding a bottle of wine in his hand. One of the officers asked him for the bottle of wine since the appellant’s friend, the owner of the house trailer, was not to have intoxicants in his residence. The appellant was reluctant to give the officer the wine and the officer took it from his hand. The appellant then closed his hand and moved it away as if to conceal something. The officer requested him to open his hand since he believed that the appellant may be holding a weapon or controlled substance. The appellant complied, and the officer observed what appeared to be a hand-rolled marijuana cigarette. The officer then placed the appellant under arrest. The Fourth Amendment was not offended. NRS 171.1232(1); Wright v. State, 88 Nev. 460, 466, 499 P.2d 1216 (1972). Other claimed errors are without merit.
Affirmed.